Citation Nr: 1047281	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-14 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II.

2.  Entitlement to service connection for a skin condition in the 
facial area.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for residuals of a right 
knee injury/vein surgery.

7.  Entitlement to service connection for residuals of an injury 
to the back of the head with headaches.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to March 1973.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in October 2010.  A transcript of the 
hearing has been associated with the claims file.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and residuals of an injury to the back of 
the head including headaches are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Residuals of a right knee injury/ vein surgery have not been 
shown.

2.  In a statement of October 2010, prior to the promulgation of 
a decision in the present appeal, the Veteran stated he wanted to 
withdraw his appeal as to the issues of service connection for 
diabetes mellitus, skin condition, and hypertension.  


CONCLUSIONS OF LAW

1.  Residuals of a right knee injury/vein surgery were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for withdrawal of the Veteran's Substantive 
Appeal as to the issues of entitlement to service connection for 
diabetes mellitus, skin condition and hypertension have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for residuals of a knee 
injury and vein surgery in service.  After a careful review of 
the evidence of record, the Board finds that the evidence is 
against the claim.

1.	 Right knee injury/vein surgery

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
issue of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Disorders 
diagnosed more than one year after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation. In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

	Factual Background

Service treatment records show that in June 1970, the Veteran was 
admitted to the hospital with multiple abscesses on the right 
leg, cause unknown.  It was noted the abscesses were incised and 
drained.  In July 1970 he sought treatment for lacerations on the 
leg.  In August 1971 he was seen for a rash from the ankles to 
the knee.  A separation physical of November 1972 noted a scar on 
the inner right thigh.  Lower extremities were otherwise noted to 
be normal.  

The Veteran was afforded a VA orthopedic examination in January 
2009.  At that time, the Veteran reported that he had a right 
knee disorder due to the right leg surgery in service.  X-rays of 
the knee were negative.  After a physical examination of the 
Veteran, the examiner found that there was no objective evidence 
to support a diagnosis for the right knee.

A January 2009 VA scar examination noted a scar in the medial 
lower thigh, the result of incision and drainage of an abscess.
 
At the October 2010 hearing, the Veteran testified that a vein 
behind his right knee collapsed during service.  According to the 
Veteran, they took a section of his vein out and he underwent 
physical therapy.  He further testified that ever since, his knee 
has remained weak.  He testified that his disability is more from 
the surgery than any injury he incurred to the knee in service.  
Finally, he testified that he had not received any treatment 
either civilian or at the VA for his knee since service.  

	Analysis

At the outset, the Board notes that in a rating decision of 
September 1973, the RO granted service connection for incisional 
scars on the right leg.  Therefore, the remaining question is 
whether there is any additional right knee disability, aside from 
the scar, which is due to the Veteran's military service.

Given the evidence of record, the Board finds that service 
connection for a right knee disorder is not warranted.  
Significantly, there is no evidence of a current right knee 
disorder.  As above, the January 2009 VA examiner indicated that 
there was no pathology to render a diagnosis of a right knee 
disability.  Current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the significant history of right knee pain and 
weakness, as above, while the Board does not dispute the fact 
that the Veteran experiences various symptoms with regard to his 
right knee, there is no objective clinical confirmation that he 
suffers from an actual disability.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not, in and of itself, constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).

Additional evidence in support of the Veteran's service 
connection claim for a right knee disorder is his own lay 
assertions.  However, unlike Barr or Jandreau, in this case, the 
Veteran has failed to provide a medical diagnosis of a right knee 
disorder.  As a layperson, the Veteran is not competent to opine 
on medical matters such as a diagnosis or etiology of a medical 
diagnosis when the issue is a complex medical issue.  The record 
does not show, nor does the Veteran contend, that he has 
specialized education, training, or experience that would qualify 
him to provide an opinion on this matter.  Accordingly, the 
Veteran's lay statements are not competent.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Thus, the Board finds that the claim for 
service connection for residuals of a right knee injury/vein 
surgery, other than a scar, is denied.

2.	 Diabetes, Skin Disorder, and Hypertension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by his or her authorized representative.  38 C.F.R. § 
20.204.  As reflected in the record, in a statement of October 
2010 the Veteran stated he was withdrawing the issues of service 
connection for diabetes mellitus, skin condition and 
hypertension.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with respect to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal with respect to this issue and it is therefore 
dismissed.



Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in a March 2007 letter 
prior to the adjudication of the claim in June 2007.  The Veteran 
was notified of the evidence needed to substantiate his claim, 
what evidence was to be provided by the VA and what evidence the 
VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice 
letter also provided notice as to the effective date and 
disability rating in accordance with Dingess/Hartman, supra.  
Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006). 

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran the opportunity 
to give testimony before the Board.  During the hearing, the 
issues were resolved and questions were asked of the Veteran.  In 
addition, the possibility of outstanding evidence was explored.  
The purpose behind 38 C.F.R. § 3.103 was met.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for residuals of a right knee injury/vein 
surgery is denied.

The appeal is dismissed with respect to the claim of service 
connection for diabetes mellitus, a skin condition and 
hypertension.


REMAND

With regard to the claim for service connection for hearing loss 
and tinnitus, the Veteran was afforded a VA examination in 
January 2009.  At that time he was found to have constant 
tinnitus which, in the examiner's opinion, was a symptom 
associated with hearing loss, and hearing loss which met the 
criteria for a disability for VA purposes.  38 C.F.R. § 3.385.  
In March 2009, the examiner provided an additional opinion 
stating that the Veteran's right ear hearing loss was not due to 
treatment of the right ear in service and reasoned that the 
current type and degree of hearing loss in the right ear was not 
consistent with middle ear pathology but rather was typical of 
noise exposure.  The Veteran has alleged noise exposure in 
service from working as an engineer and form cannons, tanks and 
other explosives while serving in Vietnam.  The Veteran's DD 214 
confirms he was an engineer in service and that he served in 
Vietnam.  Therefore, for purposes of this remand, the Board will 
accept noise exposure in service.  There is no opinion of record 
as to whether the Veteran's hearing loss and tinnitus are due to 
noise exposure during the Veteran's military service.  This 
opinion is needed.  

Regarding the claim for service connection for headaches, the 
Board notes that service treatment records show the Veteran had 
an injury to the head during service.  Indeed, service connection 
has been granted for a scar resulting from a head injury in 
service.  During the October 2010 hearing, the Veteran testified 
he had seen VA doctors within the last six months for complaints 
of headaches.  The most recent VA treatment records on file are 
from November 2009.  Therefore, there are outstanding VA 
treatment records which must be obtained.

Additionally, the Veteran has not been afforded a VA examination 
for his claimed headaches.  The record shows that he had a head 
injury during service.  At the October 2010 hearing the Veteran 
testified that he had suffered from headaches since the injury in 
service.  The Veteran is competent to state he has headaches and 
when they started.  The Board finds that an examination is needed 
prior to deciding the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

1.  Afford the January 2009/March 2009 VA 
examiner the opportunity to supplement her 
report.  The examiner should opine as to 
whether it is at least as likely as not that 
the Veteran's bilateral hearing loss and 
tinnitus are related to his military service, 
to include the Veteran's alleged noise 
exposure.  The examiner is notified that 
service connection for hearing loss is not 
precluded where hearing was within normal 
limits at separation.  38 C.F.R. § 3.385.  A 
complete rationale for any opinion expressed 
should be provided.

If the January 2009/March 2009 VA examiner is 
unavailable or determines that another 
examination is needed, the AMC/RO should 
schedule the Veteran for a new VA examination 
and direct the new examiner to give his or 
her opinion regarding the above question, 
following a review of the claims file.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
claimed headaches.  The examiner should note 
that the Veteran had a head injury in service 
in 1970.  The examiner must confirm a 
diagnosis of headaches and provide an opinion 
as to whether the headaches are related to 
service, to include the head injury in 
service, or whether such etiology is 
unlikely.  The claims file should be made 
available to the examiner.  A complete 
rationale for any opinion rendered must be 
provided.  

3.  After the development requested above has 
been completed to the extent possible, 
readjudicate the Veteran's claims.  If any 
benefit sought continues to be denied, issue 
a supplemental statement of the case (SSOC) 
to the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


